        Case 1:19-cv-04074-VEC Document 80
                                        79 Filed 01/28/20
                                                 01/27/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK                        USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
DONALD BERDEAUX and CHRISTINE                                                   DOC #:
GRABLIS, Individually and on Behalf of All                                      DATE FILED: 1/28/2020
Others Similarly Situated,
                                                    Case No. 19 Civ. 04074 (VEC)
                          Plaintiffs,

                   v.
ONECOIN LTD., RUJA IGNATOVA,
KONSTANTIN IGNATOV, SEBASTIAN
GREENWOOD, MARK SCOTT,.IRINA
ANDREEVA DILINSKA, DAVID PIKE, and
NICOLE J. HUESMANN,

                          Defendants.


                        STIPULATION AND ____________
                                        [PROPOSED] ORDER
                        GRANTING SUBSTITUTION OF COUNSEL

       Notice is hereby given that, subject to approval of the court, Mark Scott substitutes the

law firm of Mintz & Gold LLP, and its attorney Steven G. Mintz, as counsel of record in place of

the law firm Binder & Schwartz LLP, and its attorneys Wendy H. Schwartz and Lindsay A.

Bush. Contact information for new counsel is as follows:

                                            Steven G. Mintz
                                         MINTZ & GOLD LLP
                                           600 Third Avenue
                                         New York, NY 10016
                                          Tel: (212) 696-4848
                                          Fax: (212) 696-1231
                                        mintz@mintzandgold.com
             Case 1:19-cv-04074-VEC Document 80
                                             79 Filed 01/28/20
                                                      01/27/20 Page 2 of 2




    I consent to the above substitution.


    Date:
                                                     Miirk Scott

    We consent to the above substitution.


    Date:    J /It\. J-7,   J.DJ..p



                                                     366 Madison Avenue
                                                     Sixth Floor
                                                     New York, NY 1.0017
                                                     Tel: (212) 510-7008
                                                     Fax: (212) 510-7229
                                                     wschwartz@binderschwartz.com
                                                     lbush@binders hwartz.com


     We consent to the above substitution.


     Date:
                                                     Stev n . in
                                                     Mil>{TZ GOLD LLP
                                                     600 t rd Avenue
                                                     New York, NY 10016
                                                     Tel: (212) 696-4848
                                                     Fax: (212) 696-1231
                                                     mintz@mintzandgold.com




     The substitution ofcounsel is hereby approved and is SO ORDERED.


     Date:
                                                     HON. VALERlE E. CAPRONI, U.S.D.J.
SO ORDERED.



                   1/28/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                     2
